167 F.3d 197
Vilma Lisette VEGA;  Jose Vega, Plaintiffs-Appellants,v.NATIONAL LIFE INSURANCE SERVICES INC.;  et al., Defendants,Pan-American Life Insurance Company, Defendant-Appellee.
No. 97-20645.
United States Court of Appeals,Fifth Circuit.
Feb. 1, 1999.

Ivar Nelson Heggen, Houston, TX, for Plaintiffs-Appellants.
Reagan Mark Brown, David Jack Levy, Fulbright & Jaworski, Houston, TX, for Pan-American Life Ins. Co.
Appeal from the United States District Court for the Southern District of Texas; Lynn N. Hughes, Judge.
ON SUGGESTION FOR REHEARING EN BANC
(Opinion June 30, 1998, 5 Cir., 1998, 145 F.3d 673)
Before POLITZ, JOLLY, HIGGINBOTHAM, DAVIS, JONES, SMITH, DUHE, WIENER, BARKSDALE, EMILIO M. GARZA, DeMOSS, BENAVIDES, STEWART, PARKER and DENNIS, Circuit Judges.*

BY THE COURT:

1
A member of the Court in active service having requested a poll on the suggestion for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,


2
IT IS ORDERED that this cause shall be reheard by the court en banc with oral argument on a date hereafter to be fixed.  The Clerk will specify a briefing schedule for the filing of supplemental briefs.



*
 Chief Judge King is recused and did not participate in this decision